DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on 10/13/21.
Claims 15-34 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0220265 to Willis et al. (Willis).
Claims 15 and 21: Willis discloses a method of causing an over-the-air updater device of a vehicle to initiate a software update, the method comprising: 
receiving, by an update server, a notification from the over-the-air updater device that a software update has been downloaded (par. [0041] “if the software update is pre-downloaded, then the OTA client 218 may send a download complete message 222 to the switchboard 214”, note that here the “switchboard 214” performs the functionality claimed for “an update server” and thus can reasonably be understood to anticipate the “update server”); 
receiving, by the update server, a first message indicating one or more vehicle state conditions from the over-the-air updater device (par. [0062] “the OTA client 218 may inform the switchboard 214 that the update preconditions have been met”); 
transmitting, by the update server and in response to receiving the notification and the first message, a second message indicating the one or more vehicle state conditions and the notification that the software update has been downloaded to a mobile computing device (par. [0041] “provide a download complete message 224 directly to an electronic device 210”, par. [0062] “the OTA client 218 may inform the switchboard 214 that the update preconditions have been met … relayed by switchboard 214 to the electronic device 210”);
after receiving the notification and the first message from the over-the-air updater device and transmitting the second message to the mobile computing device, receiving, by the update server, an instruction from the mobile computing device to initiate the software update (par. [0064] “the electronic device 210 may send a start command to switchboard 214”); and 


Claims 17 and 26: Willis discloses claims 15 and 21, wherein the one or more vehicle state conditions include whether a human-machine interface (HMI) device of the vehicle has been actuated for at least a threshold amount of time (par. [0058] “press and hold a button or combination of buttons”).

Claims 18 and 27-28: Willis discloses claims 15 and 21, further comprising: 
receiving, by the update server, user credentials from the mobile computing device for authenticating a user of the mobile computing device (par. [0047] “the user may then log in to a phone application … perform an authentication with the authentication service 212”, par. [0028] “functionality of servers 132 and 134 may be found on a single server”; par. [0055] “switchboard 214 may then validate the session received in message 246 with authentication service 212”); and 
authenticating, by the update server, the user based on the user credentials (par. [0047] perform an authentication with the authentication service 212”; par. [0055] “switchboard 214 may then validate the session received in message 246 with authentication service 212”).

Claims 20 and 30-31: Willis discloses claims 15 and 21, further comprising: 

transmitting, by the update server, a sixth message indicating the status of the software update to the mobile computing device (par. [0065] “relayed to the electronic device 210”).

Claim 32: Willis discloses the over-the-air updater system of claim 21, further
comprising receiving, by the update server, a unique identifier of the vehicle from the mobile computing device (par. [0048] “an identifier for the vehicle … may be entered”).

Claim 33: Willis discloses the over-the-air updater system of claim 32, wherein, the instruction to the over-the-air updater device to initiate the software update is transmitted by the server after receiving the unique identifier of the vehicle (par. [0064] “a start command … relayed to the OTA client 218”).

Claim 34: Willis discloses the over-the-air updater system of claim 33, wherein receiving, by the update server, the unique identifier of the vehicle comprises receiving an image captured by the mobile computing device, wherein the image comprises one of:
a QR code (par. [0049] “QR code”); or
a Vehicle Identification Number (VIN) (par. [0049] “a vehicle identification number”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0220265 to Willis et al. (Willis) in view of US 2018/0246711 to Kurosawa et al. (Kurosawa).
Claims 16 and 22-25: Willis discloses claims 15 and 21, wherein the method further comprises: 
receiving a third message indicating one or more updated vehicle state conditions from the over-the-air updater device, wherein the one or more updated vehicle state conditions indicate that the vehicle is ready for the software update (par. [0062] “the OTA client 218 may inform the switchboard 214 that the update preconditions have been met”); and 

wherein the instruction from the mobile computing device to initiate the software update is received by the update server after transmitting the fourth message (par. [0064] “the electronic device 210 may send a start command to switchboard 214”).

Willis does not explicitly disclose the one or more vehicle state conditions of the first message indicate that the vehicle is not ready for the software update.

Kurosawa teaches the one or more vehicle state conditions indicate that the vehicle is not ready for the software update (par. [0087] “determines whether software update is possible depending on the state of the vehicle … If NO in 1130”);
receiving a third message indicating one or more updated vehicle state conditions indicated that he vehicle is ready for the software update (par. [0087] “If NO in 1130 the program writing device 310 waits until the vehicle is ready for software update”); and
wherein the instruction to initiate the software update is issued after the third message (par. [0087] “transmits the differential data to the in-vehicle control device 300 in 1150”).

It would have been obvious at the time of filing to, if the initial state conditions indicate that the vehicle is not ready (Kurosawa par. [0087] “If NO in 1130”), wait until a message is received indicating the state conditions indicated the vehicle is ready (Kurosawa par. [0087] .

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0220265 to Willis et al. (Willis).
Claims 19 and 29: Willis discloses claims 18 and 21, further comprising a list of vehicles associated with the user to the mobile computing device, wherein the list of vehicles includes vehicle status information (par. [0051] “a user may be presented with a list of vehicle identifiers for vehicles associated with the electronic device”).

Willis does not explicitly disclose the list of vehicles is transmitted by the update server but does disclose a list of vehicles stored at the update server (par. [0072] “the switchboard may hold a list of vehicles and associated devices”).

It would have been obvious at the time of filing to transmit the list of vehicles (par. [0051] “a user may be presented with a list of vehicle identifiers”, par. [0072] “a list of vehicles and associated devices”) from the update server. Those of ordinary skill in the art would have been motivated to do so as an alternate means of communicating the list to the user which 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JASON D MITCHELL/            Primary Examiner, Art Unit 2199